DOWDELL, J.
— It is evident from the facts in this case that the fund sought to be reached by the garnishment procedings arose under a contract made by the municipal authorities of the city of Bessemer with IV. II. Harney, the defendant debtor. The subject matter of this contract with Harney related to sanitary serA'ices to be performed by him for the benefit of the city of Bessemer. Sanitary regulations for the preservation of the health of the people are as vital and important to the good government and Avell being of its citizenship in the administration of the affairs of the municipal corporation as the police of its streets and thoroughfares for the preservation of peace and order. The relation of Harney to the municipality of Bessemer Avas that of an employe, in the administration of the affairs of the city, Avhose Avages, on the grounds of public policy, AA’oulcl be exempt from the process of garnishment for the same reason that the Avages of a police officer of a city'would be exempt. • The fact, that Harney Avas to pay the municipality twenty-five dollars a month for the privilege of having the sanitary contract Avitli the city, did not change or vary his relations or duties under the contract to the municipality. The only fair and reasonable interpretation to be put upon the contract is that Harney Avas employed by the municipal authorities to do the sanitary Avorlc of the city, and for *632sucli sendees to receive as Ms compensation 85 per cent, of tlie proceeds arising from such sendees when collected by an officer to he appointed for that purpose by the municipality, and, for the privilege of having the contract lie, Ilarney, to pay the city $25 per month. Harney had no contract with the garnishee, nor with the employes of the garnishee from whom the fund in question Avas collected by the garnishee, for the sanitary labors and sendees performed by the said Harney, nor did Harney have any right to collect this money by the express terms of the contract; and it folloAvs as a clear proposition that he could not have maintained indebitatus assumpsit against the garnishee.
On grounds of public policy, the fund in question could not be reached by process of garnishment by a creditor of Harney. — Murphy v. City of Mobile, 108 Ala. 663; Pruitt v. Armstrong, 56 Ala. 306; Mayor, etc. of Mobile v. Roland & Co. 26 Ala. 498.
Under the terms of the contract, Harney could not maintain a suit in his oaaui name against the garnishee. “Only such demands can be subjected by garnishment as> the defendant in his OAvn name could recoA^er in an action of debt or indebitatus assumpsit A — See 1 Brick. Dig., p. 175, § 314, and authorities there cited.
The only difference betAven this case and the case of O. (1 SkeAves v. Huey, decided at the last term of the court, is as to the person garnished. In both cases the fund sought to be reached arose under the same contract. In this case the fund is sought to be subjected AA'hile in the hands of the garnishee, the Tennessee Goal, Iron & Railroad Go., and in the other case the fund Avas sought to be subjected Avhile in the hands of Huey, the clerk of the municipality of Bessemer. It was decided by this court in the case of Skewes v. Huey at the last term that on grounds of public policy the fund could not be reached by garnishment process. We see no reason for departing from that decision.
There is no error in the record, and the judgment of the circuit court will be affirmed,